Per Curiam,
The'facts on which , the judgment of the Superior Court is based are fully stated in thé opinion bf Judge Grlady, arid ' there is no dispute in relation !tp the law applicable to them,. In its final analysis the case turned on¡ the; answer to, the inquiry whether the testimony *196would sustain a finding by the jury that the defendant’s motorman had knowledge, or by the exercise of proper care would have known that the plaintiff’s automobile was on the track in time to avoid injury to it. The case is a close one but it involves only the application of well recognized principles of law to a particular state of facts, and it belongs to a class of cases in which the judgments of the Superior Court should be considered as final. It was announced by this court soon after the act creating the Superior Court went into operation that our jurisdiction to review its judgments would be exercised only in cases of general importance or to secure uniformity of decision. Kraemer v. Guarantee Trust & Safe Deposit Co., 173 Pa. 416.
The judgment is affirmed.